FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 11/17/2021 have been fully considered but they are not persuasive. The Remarks argues that Gulati does not disclose “a signal supply circuit configured to receive n pieces of input data extracted from an input signal and receive test data inputted separately from the n pieces of input data, sequentially select one operation circuit among the n+1 operation circuits and supply the test data to the one selected operation circuit, and supply the n pieces of input data to n operation circuits other than the one operation circuit among the n+1 operation circuits,” as recited in claims 1 and 7.  However, the Examiner respectfully disagrees.  Gulati discloses generation of a test pattern and checksum that is sequentially processed by buffer logic 14, fetch logic 16, source pipes 18, mixer 20, and DSPP 22 to determine faults (column 7, line 55-column 8, line 3).  Gulati teaches performing the test during normal processing (column 8, lines 32-48 and 61-67).  In other words, at a point in time, a single operation circuit of the processing pipeline is processing the test pattern, while the other operation circuits of the pipeline are processing normal data.  The Remarks argues that the test pattern is processed by all of the operation circuits in the pipeline of display processor 10, and therefore does not select an operation circuit as required in the claims.  However, since each operation circuit sequentially processes the test pattern, each is selected at a point in time.  Moreover, the claims do not recite that the test data is not processed thereafter by the remaining operation circuits.  Therefore, Gulati fully discloses “a signal supply circuit configured to receive n pieces of input data 
Regarding claim 3, the arguments have been fully considered and are persuasive.  The rejection of claims 3, 9, and dependent claims 4, 5, 6, and 10 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,955,150 to Gulati et al. (hereinafter “Gulati”).

Gulati discloses:
1. A signal processing circuit, comprising:
n+1 (n being an integer of 2 or greater) operation circuits, each of which is configured to execute a prescribed operation process on inputted data (column 6, lines 49-57 and Fig. 2, display subsystem pipeline 11 comprising circuits);

an anomaly determination circuit configured to determine whether an anomaly has occurred in the one operation circuit on the basis of an operation result of an operation on the test data by the one operation circuit (column 8, lines 38-52 and column 11, lines 25-31).

2. The signal processing circuit according to claim 1,
wherein the anomaly determination circuit is configured to perform a comparison of the operation result of the operation on the test data by the one operation circuit to an expected value for when the prescribed operation process is executed on the test data, and determine whether an anomaly has occurred in the one operation circuit on the basis of a result of the comparison (column 8, lines 38-52 and column 11, lines 25-31).

7. A signal processing circuit, comprising:
n+k (n and k being integers of 2 or greater) operation circuits, each of which is configured to execute a prescribed operation process on inputted data (column 6, lines 49-57 and Fig. 2, display subsystem pipeline 11 comprising circuits);

an anomaly determination circuit configured to determine whether an anomaly has occurred in the selected circuits on the basis of operation results of operations on the test data by the selected circuits (column 8, lines 38-52 and column 11, lines 25-31).

8. The signal processing circuit according to claim 7,
wherein the signal supply circuit is configured to, if an anomaly is determined to have occurred in one operation circuit among the k operation circuits selected as the selected circuits, sequentially select k-1 operation circuits as the selected circuits from among n+k-1 operation circuits other than the one operation circuit (column 8, lines 38-52 and column 11, lines 25-31).

Allowable Subject Matter
Claims 3-6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113